492 F.2d 771
UNITED STATES of America, Plaintiff-Appellee,v.Clarence HAWKINS, Defendant-Appellant.No. 73-3918 Summary Calendar.**Rule 18, 5th Cir. See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New Yrok et al., 5th Cir. 19708 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
April 12, 1974.

William D. Soffar, Houston, Tex.  (Court-appointed), for defendant-appellant.
Frank McCown, U.S. Atty., W. E. Smith, Asst. U.S. Atty., Ft. Worth, Tex., for plaintiff-appellee.
Before GEWIN, GODBOLD, and CLARK, Circuit Judges.
PER CURIAM:


1
The district court's order denying appellant Hawkins credit on his previously imposed sentence for time he spent on probation under the sentence is affirmed.  See Baber v. United States, 368 F.2d 463, 465 (5th Cir. 1966); United States v. Guzzi, 275 F.2d 725 (3d Cir. 1960); Kaplan v. Hecht, 24 F.2d 664, 665 (2d Cir. 1928).


2
Affirmed.